DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2020, December 2, 2020, July 23, 2021, and May 24, 022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Figure 10 appears on page 3, out of order with the rest of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module” in claims 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, 15-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,091,841 to Rogers et al. (hereinafter Rogers).
Regarding independent claim 1, Rogers discloses a computer implemented non-transitory computer-readable storage medium storing computer program instructions (Figures 1, 21 – the system is shown and described as using CAD methodology, which refers to computer aided diagnosis) which, when executed by a computer, cause the computer to execute a method of determining a pathologic condition that presents as lesions on a portion of a subject from a medical image of the portion of the subject in which the lesions are visible (Figure 21, element “subset of CAD-identified suspicious regions;” suspicious regions are read as pathologic condition), the image having been captured using a medical imaging system (Figures 1, 21, the system is shown and described accordingly in corresponding text ), the method comprising:
acquiring a plurality of lesion locations in the medical image from an automated lesion detector which has identified the plurality of lesion locations in the medical image (column 3, lines 55+, “… FIG. 1 thereof, there is shown a flow diagram illustrating a sequence of steps performed in order to detect the locations of clusters of microcalcifications within a digital mammogram.”; column 4, line 8, “The DoG filtered image is then Subjected to optimized threshold tests to detect potential microcalcifications.”);
applying a clustering algorithm to the plurality of lesion locations in order to identify at least one lesion cluster and corresponding lesion cluster data (Figure 1, element 300, “detect clustered microcalcifications;” column 4, line 12, “The remaining microcalcifications are grouped into clusters. Features are then computed for the clusters.”);
categorizing each of the at least one lesion cluster into one of a set of predetermined categories based on the identified lesion cluster data (Figure 1, element 400, “classify microcalcifications;” column 4, line 14, “Detected clusters are classified as either Suspicious or non-Suspicious in a classification step 400.”);
-3-applying at least one function to the lesion cluster data with regard to each category of the set of predetermined categories (column 8, line 33, “Features are computed for the remaining clusters in a feature computation step 380 and used to remove non suspicious detections in a classifying step 400 (FIG. 1).”), wherein the at least one function provides a fixed number of data outputs (Figure 1, element 400; the classification occurs per each lesion cluster);
and determining a pathologic condition from the medical image by processing the fixed number of data outputs of each category of the set of predetermined categories based on using a classification algorithm (column 12, line 46, “In a preferred embodiment, the classification process is implemented by means of a multi-layer perceptron (MLP) neural network (NN);” the MLP NN is read as a classification algorithm), wherein the classification algorithm is trained on image data defining medical images of the portion of a plurality of subjects using one or more machine learning algorithms (column 12, line 42, “One approach considered for this invention is a class of artificial neural networkS. Artificial neural networks require training, whereby the discriminant function is formed with the assistance of labeled training data.”), wherein the at least one function is a statistical function, which takes a set of real numbers and returns a real number (Figure 1, element 300; column 4, line 4, “Clustered microcalcifications are detected in a clustered microcalcification detection step 300. After first filtering the cropped image with a median filter to reduce noise, the image is filtered using an optimized difference of Gaussians (DoG) filter to enhance the microcalcifications. The DoG filtered image is then Subjected to optimized threshold tests to detect potential microcalcifications.”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Rogers further discloses the method further comprising: acquiring, as a lesion property, at least one of a type of lesion (column 4, line 14, “Detected clusters are classified as either suspicious or non-suspicious in a classification step 400;” categorizing according to suspiciousness is read as acquiring a type of the lesion), a lesion area, a lesion volume, lesion shape complexity, a lesion intensity, and a lesion colour for each of the plurality of lesion locations in the medical image.
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Rogers further discloses the method further comprising:
applying the clustering algorithm with regard to the plurality of lesion locations having a same lesion property (Figure 11, element 360 and 370; the lesions that are outside of the breast area (i.e. have a location not within the breast) are removed, and only those with a location within the breast are clustered;).
Regarding dependent claim 4, the rejection of claim 2 is incorporated herein. Additionally, Rogers further discloses the method further comprising:
applying the clustering algorithm to lesion property data (column 11, line 21, “The cluster detection module identifies clusters based on a clustering algorithm as depicted in FIG. 19;” Figure 19 – various metrics are used which are from lesion property information (i.e. centroid locations, distances apart, etc)).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Rogers further discloses wherein each location of the plurality of lesion locations is defined in a two-dimensional image- based coordinate system or in a coordinate system adapted to the portion of the subject being imaged (Cartesian coordinate system as shown in Figures 12-13; column 4, line 30, “Detected clustered microcalcifications are indicated on the digital mammogram by means of rectangles drawn around the clustered microcalcifications in a display step 700;” digital mammogram is read as a 2D image).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Rogers further discloses wherein the clustering algorithm does not require, as input, an indication of a number of clusters (Figure 1; as seen in Figure 1, there is no mention of an input of the number of clusters, only the detected clustered microcalcifications are found, and then classified and processed).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Rogers further discloses wherein the lesion cluster data include at least one cluster property of each of the at least one lesion cluster, the at least one cluster property comprising one or more of:
in a case where a type of lesion for each of the plurality of lesion locations in the medical image is acquired, a mode type of lesions in the lesion cluster;
in a case where a lesion area or a lesion volume for each of the plurality of lesion locations in the medical image is acquired, a mean or median lesion area or a mean or median lesion volume of lesions in the lesion cluster;
in a case where a lesion shape complexity for each of the plurality of lesion locations in the medical image is acquired, a mean or median lesion shape complexity of lesions in the lesion cluster;
in a case where a lesion intensity or a lesion colour for each of the plurality of lesion locations in the medical image is acquired, a mean or median lesion intensity or a mean or median lesion colour of lesions in the lesion cluster;
a mean location of lesions of the lesion cluster (Figure 19, column 11, line 21, “The cluster detection module identifies clusters based on a clustering algorithm as depicted in FIG. 19”; finding the x, y coordinates of centroid locations; column 11, line 10, “detections are converted to single pixel representations by computing the centroid or center of gravity of groups of contiguous pixels found by the thresholding process;” the centroid is read as the mean of the location of the lesion within the cluster);
a median location of the lesions of the lesion cluster;
a standard deviation of locations of lesions of the lesion cluster;
a variance of locations of lesions of the lesion cluster;
a covariance value of the lesion cluster;
a skewness value of the lesion cluster;
a co-skewness value of the lesion cluster;
a kurtosis value of the lesion cluster;
a co-kurtosis value of the lesion cluster;
a lesion cluster shape complexity; and
a lesion cluster area.
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Rogers further discloses wherein categorising each of the at least one lesion cluster into one of a set of predetermined categories based on the lesion cluster data comprises any one or more of:
using a grid to define fields in the medical image (Figure 20) and categorising each of the at least one lesion cluster according to the field in which a centroid, a mean location of lesions of the at least one lesion cluster or a median location of the lesions of the at least one lesion cluster is located (Figure 19, element “(x, y) coordinates of centroid locations”);
in a case where a type of lesion for each of the plurality of lesion locations in the medical image is acquired and the lesion cluster data of each of the at least one lesion cluster comprises a mode type of lesions in the lesion cluster, categorising each of the at least one lesion cluster according to the mode type of lesions in the lesion cluster;
in a case where, the lesion cluster data of each of the at least one lesion cluster comprises at least one of a mean, a median, a standard deviation and a variance of locations of the lesions of the lesion cluster, categorising each of the at least one
lesion cluster according to the at least one of the mean, the median, the standard deviation and the variance of locations of the lesions of the lesion cluster;
in a case where the lesion cluster data of each of the at least one lesion cluster comprises at least one of a covariance value of the lesion cluster, a skewness value of the lesion cluster, a co-skewness value of the lesion cluster, a kurtosis value of the lesion cluster and a co-kurtosis value of the lesion cluster, categorising each of the at least one lesion cluster according to a shape of the lesion cluster;
in a case where the at cluster data of each of the at least one lesion cluster comprises a lesion cluster shape complexity or a lesion cluster area, categorising each of the at least one lesion cluster according to a shape complexity or area of the lesion cluster;
in a case where a lesion area or a lesion volume for each of the plurality of lesion locations in the medical image is acquired and the lesion cluster data of each of the at least one lesion cluster comprises a mean or median lesion area or a mean or median lesion volume of lesions in the lesion cluster, categorising each of the at least one lesion cluster according to the mean or median lesion area or the mean or median lesion volume of lesions in the lesion cluster;
in a case where a lesion shape complexity for each of the plurality of lesion locations in the medical image is acquired and the lesion cluster data of each of the at least one lesion cluster comprises a mean or median lesion shape complexity of lesions in the
lesion cluster, categorising each of the at least one lesion cluster according to the mean or median lesion shape complexity of lesions in the lesion cluster; and
in a case where a lesion colour or a lesion intensity for each of the plurality of lesion locations in the medical image is acquired and the lesion cluster data of each of the at least one lesion cluster comprises a mean or median lesion colour or a mean or median lesion intensity of lesions in the lesion cluster, categorising each of the at least one lesion cluster according to mean or median lesion colour or the mean or median lesion intensity of lesions in the lesion cluster.
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Rogers further discloses wherein the at least one function is a statistical function and comprises at least one of:
a count function (Figure 21, element “number points in cluster”);
a sum function;
a mean function (Figure 21, element “Mean(D)”);
a standard deviation function (Figure 21, element “standard deviation (D)”
a maximum function (Figure 21, element “Max(D)- Min (d)”); or
a minimum function (Figure 21, element “Max(D)- Min (d)”).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Rogers further discloses wherein the determined pathologic condition is indicative of any one or more of: 
a presence or absence of a disease in the portion of the subject imaged (abstract, “the locations in the original digital mammogram of the suspicious detected clustered microcalcifications are indicated;” suspicious is read as the presence of a disease); 
a severity of a disease in the portion of the subject imaged; 
and a rate of advance of a disease in the portion of the subject imaged.
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein.
Additionally, Rogers further discloses wherein the medical image is any one of:
an ocular image captured using an ocular imaging system;
an image of lungs captured using an x-ray imaging system (column 17, line 61, " While the invention has been described in connection with detecting clustered microcalcifications in mammograms, it should be understood that the methods and systems described herein may also be applicable to other medical images such as chest x-rays."), a computed tomography (CT) imaging system, or a low dose computed tomography CT (LDCT) imaging system;
an image of a brain captured using a magnetic resonance imaging (MRI) imaging system;
an image of skin captured using a camera.
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Rogers further discloses wherein acquiring a location of at least one lesion in the medical image comprises: receiving medical image data of the medical image (Figure 1, element 100, “get digital mammogram”);
and processing the medical image data in order to determine the location of each of a plurality of lesions in the medical image (abstract, “The locations in the original digital mammogram of the suspicious detected clustered microcalcifications are indicated.”).
Regarding independent claim 15, the rejection of claim 1 applies directly. Additionally, Rogers further discloses an apparatus for determining a pathologic condition that presents as lesions on a portion of a subject (abstract, “a method and system for detecting and displaying clustered microcalcifications in a digital mammogram”) from a medical image of the portion of the subject in which the lesions are visible, captured using a medical imaging system (Figure 1, element 100, “get digital mammogram”).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 2 applies directly.
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, the rejection of claim 3 applies directly.
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 5 applies directly.
Regarding dependent claim 19, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 6 applies directly.
Regarding dependent claim 21, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 8 applies directly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claims 1 and 15 respectively above, and further in view of Kockara, Sinan, et al. "Analysis of density based and fuzzy c-means clustering methods on lesion border extraction in dermoscopy images." BMC bioinformatics. Vol. 11. No. 6. BioMed Central, 2010 (hereinafter Kockara).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Rogers fails to explicitly disclose wherein the clustering algorithm comprises at least one of:
a Density-based Spatial Clustering of Applications with Noise, DBSCAN, algorithm; or applying a threshold to a bandpass filtered map of the plurality of lesion locations.  However, Kockara discloses wherein the clustering algorithm comprises at least one of:
a Density-based Spatial Clustering of Applications with Noise, DBSCAN, algorithm (page 3, left column, DBSCAN section, “With the aim of separating background from skin lesion to target possible melanoma, we cluster pixels of thresholded images by using DBSCAN.”);
or applying a threshold to a bandpass filtered map of the plurality of lesion locations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kockara in order to perform automatic border detection in dermoscopy images (abstract).
Regarding dependent claim 20, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 7 applies directly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2016/0110584 to Remiszewski et al. discloses methods for classifying biological samples from images.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668  

/VU LE/Supervisory Patent Examiner, Art Unit 2668